William Loverin and Thomas Gent plaint3 conta Iohn Moore Defend* in an action of the case for witholding the Summe of Five *1046pounds ten Shillings in money due from the sd Moore for two thirds of the Freight of Ninety four tons of Salt brought from onboard the Ship Indeavour Samuel Smith Command' and for the two thirds of the Freight of one Boate load of Ballast carried onboard sd Ship which the sd Moore promised payment of with damages. . . . The Iury . . . found for the plaint3 three pounds two Shillings six pence in money and costs of Court allowd thirty five Shillings two pence.